Title: 19th.
From: Adams, John Quincy
To: 


       Dined at the Swedish Ambassadors: the Company was not very numerous: a number of Sweeds, one, who lately came from America: the Ambassador said to me: mon dieu que Mlle. vôtre soeur est jolie! j’ai vu peu d’aussi jolies femmes qu’elle: he thought doubtless, that I should tell her what he said: he is a very agreeable man. The Gentleman lately from America, professes to be charmed with the Country: especially with NewPort in Rhode Island: he admired the Ladies very much. We had a very elegant dinner, served entirely in silver, but it was not so splendid, as I have seen at the same table: the generality of the foreign Ambassadors here live in a great degree of magnificence: the Sweedish Ambassador pays nine thousand livres a year for his house without an article of furtinure in it. Mr. Brantzen, one of the Dutch Ambassadors gives for his house, all furnished eighteen thousand livres per an: and I have heard him boast of his having it very cheap. Count d’Aranda, the Spanish Ambassador gives twenty eight thousand livres every year for his house: every thing else must be in proportion; the same Count d’Aranda has sixty persons in his service, and spends doubtless more than ten thousand pound sterling annually. No Ambassador at this Court spends less, I am persuaded, than 6,000 sterling.
      